UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-4539


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANA MICHAEL IDE,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg.  Joseph R. Goodwin,
Chief District Judge. (6:01-cr-00256-3)


Submitted:   January 19, 2011              Decided:   February 7, 2011


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Christian M. Capece,
Assistant Federal Public Defender, Charleston, West Virginia,
for Appellant.   R. Booth Goodwin, II, United States Attorney,
Blaire L. Malkin, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dana Michael Ide appeals the district court’s April

29, 2010 order revoking his supervised release and sentencing

him to eleven months in prison.                The sole issue raised on appeal

is   whether,     under     18   U.S.C.        § 3624(e)     (2006),      a    term   of

supervised      release    is    tolled    while     a    defendant    is      held   in

pretrial     detention     on    charges       of   which    he   is   subsequently

convicted.      We recently held that such detention does toll the

supervised release term.           United States v. Ide, 624 F.3d 666,

667 (4th Cir. 2010).

           Under this authority, the petition for revocation of

release filed in March 2010 was timely.                  Accordingly, we affirm.

We   dispense    with     oral   argument       because     the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2